                                                                                        c
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 DELTA FUEL COMPANY, L.L.C.,              CIVIL ACTION NO. 1:19-CV-00456
 Plaintiff

 VERSUS                                   JUDGE DRELL

 HAYWARD PAINT CO. INC.,                  MAGISTRATE JUDGE PEREZ-MONTES
 Defendant


               SUA SPONTE JURISDICTIONAL BRIEFING ORDER

      Before the Court is a Complaint premising federal jurisdiction upon diversity

of citizenship. (Doc. 1). “[S]ubject-matter jurisdiction, because it involves a court’s

power to hear a case, can never be forfeited or waived.” Arbaugh v. Y&H Corp., 546

U.S. 500, 514 (2006) (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999)). The Court has “an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party.” Id.

      The diversity statute – 28 U.S.C. § 1332 – is satisfied upon a showing of: (1)

diversity of citizenship between the parties; and (2) an amount in controversy in

excess of $75,000, exclusive of interest and costs. “Complete diversity requires that

all persons on one side of the controversy be citizens of different states than all

persons on the other side.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079

(5th Cir. 2008) (citing Harrison v. Prather, 404 F.2d 267, 272 (5th Cir. 1968)) (internal

citation and quotation omitted).       “[W]hen jurisdiction depends on citizenship,

citizenship must be distinctly and affirmatively alleged.” Getty Oil Corp., a Div. of

Texaco, Inc. v. Ins. Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988) (internal
                                           1
                                                                                   c
quotation omitted) (See also Mullins v. Testamerica, Inc., 2008 WL 4888576 (5th Cir.

2008)(per curiam).

      The citizenship of an individual is his or her domicile, meaning the place where

an individual resides and intends to remain. See Acridge v. Evangelical Lutheran

Good Samaritan Soc., 334 F.3d 444, 448 (5th Cir. 2003). A corporation shall be

deemed to be a citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of

business. See Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, L.L.C., 757

F.3d 481, 483 (5th Cir. 2014). “[T]he citizenship of a partnership is determined by

reference to the citizenship of each of its partners.” See Int'l Paper Co. v. Denkmann

Associates, 116 F.3d 134, 135, 137 (5th Cir. 1997).

      The citizenship of a limited liability company (“L.L.C.”), a limited partnership,

or other unincorporated association or entity is determined by the citizenship of all

its members. See Harvey, 542 F.3d at 1079-80. “If the members are themselves

partnerships, LLCs, corporations or other form of entity, their citizenship must be

alleged in accordance with the rules applicable to that entity, and the citizenship

must be traced through however many layers of members or partners there may be.”

Wright v. JPMorgan Chase Bank, NA, No. 09-cv-0482, 2009 WL 854644, at *1 (W.D.

La. Mar. 26, 2009)).

      Here, Plaintiff Delta Fuel Company, L.L.C. (“Delta Fuel”) alleges it is

organized under Louisiana law and maintains its principal place of business in

Ferriday, Concordia Parish, Louisiana.     (Doc. 1).   Delta Fuel asserts Defendant

                                          2
                                                                       c
Hayward Paint Company, Inc. (“Hayward”) is organized under Texas law and

maintains its principal place of business in Tatum, Panola County, Texas. (Doc. 1).

Thus, Hayward is a citizen of Texas. Delta Fuel further asserts Defendant Jesse

Boren is an individual who is a citizen of Texas. (Doc. 1).

       However, Delta Fuel fails to identify the citizenship of its members.    If any

one of the members is not diverse, the limited liability company is not diverse. If any

member is an L.L.C., the citizenship of those members must also be asserted.

Therefore, citizenship of Delta Fuel is not clear from the pleadings, and the existence

of federal jurisdiction is in question. 1

       Accordingly,

       The Clerk of Court is DIRECTED to serve a copy of this order upon Defendants

IMMEDIATELY.

       IT IS ORDERED that, not later than seven (7) days from service of this Order

on Defendants, Delta Fuel SHALL FILE: (1) a Jurisdictional Memorandum setting

forth specific facts, including the identity of all members and state of citizenship of

each of its members, and down the line until all members have been identified as an

individual or corporation, as of the date of filing, that support a finding that the

parties are diverse in citizenship.




1 Delta Fuel adequately alleges the amount in controversy exceeds the jurisdictional
threshold of $75,000. (Doc. 1).
                                            3
                                                                           c
      THUS DONE AND SIGNED in chambers in Alexandria, Louisiana, this _____
                                                                       12th

day of April, 2019.


                                   ____________________________________
                                   Joseph H.L. Perez-Montes
                                   United States Magistrate Judge




                                     4
